

EXHIBIT 10.1
 
Directors’ Compensation


On June 7, 2010, the Company reduced the previously-implemented (January 2009)
10% salary reduction for employees, including executive officers, with an
equivalent reduction in the compensation payable to the Company’s outside
(non-employee) directors, to a 5% reduction.  Accordingly, the cash compensation
payable to the outside directors is now as follows:
 
 
·
the annual cash retainer payable for Company Board-level (as opposed to
Committee-level) service will be $28,500;

 
·
the annual cash retainer payable to the chairman of the Audit Committee will be
$11,400;

 
·
the annual cash retainer payable to the chairman of the Compensation Committee
will be $8,550;

 
·
the annual cash compensation payable to the chairman of the Corporate Governance
Committee will be $6,650; the annual cash retainer payable to the Lead
Independent Director will be $11,400;

 
·
if and when the Strategic Committee (formerly the Special Committee) is active,
the chairman shall be paid $4,750 per month and the vice-chairman shall be paid
$2,375 per month; and

 
·
in the event that the Board of Directors shall determine that there is a need
for a special committee, the chairman of any such special committee shall be
paid additional compensation at the rate of $150 per hour.

 
The per-meeting fees payable to the outside directors are now as follows:
 
 
·
for in-person Board of Directors meetings, $1,520;

 
·
for in-person Committee meetings, $1,140;

 
·
for telephonic meetings of the Board of Directors or a Committee lasting less
than one hour, an amount equal to 50% of the per meeting fee for a Board of
Directors or Committee meeting, as applicable; and

 
·
$1,900 per meeting for all members of the Strategic Committee.

 
 
 

--------------------------------------------------------------------------------

 